ORDER
PER CURIAM.
Appellant, Timothy Gallagher, appeals his conviction for possession of a controlled substance, cocaine base, in violation of section 195.202, RSMo 2000. He argues the trial court abused its discretion in excluding impeachment evidence.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).